United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Aurora, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1652
Issued: January 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through her attorney, filed a timely appeal from a May 28,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s wage-earning capacity
was represented by her actual earnings commencing September 20, 2012.
FACTUAL HISTORY
On September 19, 2011 appellant, then a 48-year-old mail processing clerk, filed a
traumatic injury claim (Form CA-1) alleging that on August 31, 2011 she sustained a left
1

5 U.S.C. § 8101 et seq.

shoulder injury while processing mail. OWCP accepted the claim on January 10, 2012 for left
trapezius and scapula sprains. On May 23, 2012 it accepted the claim for a herniated C4-5 disc.
Appellant received compensation for intermittent disability commencing October 16, 2011. She
stopped work as of January 26, 2012 and received compensation for temporary total disability.
In a work capacity evaluation (OWCP-5c) dated September 5, 2012, Dr. James Hill, a
Board-certified orthopedic surgeon, found that appellant could return to full-time work. He
indicated that she had a 25-pound lifting restriction and a restriction of 145 pounds of pushing
and pulling.
The employing establishment offered appellant a full-time light-duty position as a
modified mail processing clerk. The stated job duties in the written offer included processing of
first class and standard mail, labeling and sorting mail. The physical requirements included a
25-pound lifting limitation. On September 20, 2012 appellant accepted the job offer and
commenced work.
By decision dated December 11, 2012, OWCP found that appellant’s actual earnings
since September 20, 2012 represented her wage-earning capacity. It found that she had no loss
of wage-earning capacity, as her earnings were equal to or exceeded the date-of-injury earnings.
Appellant requested a hearing before an OWCP hearing representative, which was held
on March 14, 2013. At the hearing, counsel stated that there was no question she was working
the position and it had restored her to her preinjury earning levels. He stated that while he “did
not want to use the word make work because it is real work [appellant] is doing” he felt the job
was a “special job” that made accommodations to appellant. Counsel stated that she did not get
the position through the bid process, although it “was the type of job you can bid.” Appellant
also asserted that her facility would close in 2014 and her job would be eliminated.
By decision dated May 28, 2013, OWCP’s hearing representative affirmed the
December 11, 2012 OWCP decision. The hearing representative found OWCP had properly
determined appellant’s loss of wage-earning capacity.
LEGAL PRECEDENT
Under 5 U.S.C. § 8115(a), wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.2
OWCP procedures state that after a claimant has been working for 60 days, OWCP will
make a determination as to whether actual earnings fairly and reasonably represent wage-earning
capacity.3 OWCP’s Procedure Manual provides guidelines for determining wage-earning
2

Dennis E. Maddy, 47 ECAB 259 (1995).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (February 2013).

2

capacity based on actual earnings. A job that is part time (when the claimant was a full-time
employee at the time of injury), seasonal in an area where year-round employment is available,
or temporary (when the date-of-injury position was a permanent position) is not appropriate for a
wage-earning capacity determination.4
In addition, it is well established that a position that is considered an odd-lot or makeshift
position designed for a claimant’s particular needs is not appropriate for a wage-earning capacity
determination.5 The Board has discussed several factors that may support a finding that the
offered position was makeshift in nature. These factors include: (1) the position did not have an
official title or formal position description; (2) there were strict limitations, such as five-pound
lifting and no casing of mail, which indicated the claimant would not be able to secure a position
in the community at large with such limited duties; (3) the claimant did not perform any
meaningful tasks in the position; and (4) the job appeared to be temporary in nature.6
The formula for determining loss of wage-earning capacity based on actual earnings,
developed in the Albert C. Shadrick decision,7 has been codified at 20 C.F.R. § 10.403. OWCP
first calculates an employee’s wage-earning capacity in terms of percentage by dividing the
employee’s earnings by the current pay rate for the date-of-injury position.8
ANALYSIS
Appellant’s claim was accepted for a left shoulder injury. She began work in the
modified mail processing clerk position on September 20, 2012 and continued to work more than
60 days. The issue is whether there was a basis to find the position worked was not suitable for a
wage-earning capacity determination. Counsel raised the issue of a possible makeshift position
by arguing that it was a “special job” for appellant that was not secured through the bid process.
In reviewing the relevant factors regarding a makeshift position, the Board finds no
evidence to establish the modified mail processing clerk position was makeshift. It has an
official title and a detailed job description. The physical restrictions were not overly strict, as
appellant was only limited to 25 pounds lifting but performed other activities. The job involved
meaningful tasks, as counsel acknowledged at the hearing. It is not a question of whether the job
was secured through the bid process, but whether the job duties and other evidence establish that
the position was created specifically for appellant.9 The mail processing clerk position in this
case had meaningful tasks, a detailed job description without overly strict physical restrictions.
4

Id. at Chapter 2.814.7(a) (February 2013).

5

See A.J., Docket No. 10-619 (issued June 29, 2010).

6

Id.

7

5 ECAB 376 (1953).

8

20 C.F.R. § 10.403(d).

9

See H.S., Docket No. 11-1791 (issued March 23, 2012) (appellant alleged the job could not be secured through
the bid process, but the evidence established that the job was appropriate for a wage-earning capacity
determination).

3

With respect to a temporary position, no evidence was presented that the job was
temporary. The written job offer and job description gave no indication that the position was
temporary. Appellant stated at the hearing that she believed the work facility was scheduled to
close sometime in 2014, but the issue adjudicated below was for wage-earning capacity upon her
return to full-time modified duty; not a possible recurrence of disability at some future date.
There is no probative evidence establishing that the position was temporary in nature.10
The Board finds that, based on the evidence of record, the modified mail processing clerk
job performed as of September 20, 2012 was appropriate for a wage-earning capacity
determination. It was not part time, makeshift or temporary. OWCP found that appellant’s
earnings were equal to or greater than the date-of-injury earnings. Appellant acknowledged that
the job restored her preinjury earnings. The Board finds that OWCP properly determined that
appellant had no loss of wage-earning capacity based on her actual earnings. Appellant may
request modification of the wage-earning capacity determination, supported by new evidence or
argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s wage-earning capacity
was represented by his actual earnings commencing September 20, 2012.

10

Cf. K.V., Docket No. 11-145 (issued July 22, 2011) (where the job offer indicated that it was not a permanent
position).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 28, 2013 is affirmed.
Issued: January 6, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

